Citation Nr: 0408691	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1955.  He died in February 1964.  The appellant in 
this matter is his widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
appellant of any further action required on her part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duties to assist and notify claimants.  
As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, including those to 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a).  Argument is 
advanced by the appellant's representative that full 
compliance with the VCAA has not been achieved in this 
matter.  

In this instance, it is not shown that the VCAA notice 
provided to appellant as to the issue presented comports with 
applicable statutes, regulations, and the body of 
jurisprudence interpretive thereof, and further actions are 
needed to comply fully with the applicable legal authority.  
See Charles v. Principi, 16 Vet.App. 370 (2002); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  Specifically, pursuant 
to the Board's directive in its July 2001 remand, the RO 
through August 2001 correspondence to the appellant failed to 
advise her of the specific evidence that VA is required to 
obtain on her behalf and what specific evidence she herself 
must obtain and submit.  A question is also presented as to 
whether the VCCA notice provided the appellant occurred 
outside the chronological sequence set forth in 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003), and, if 
so, whether the appellant has been prejudiced thereby.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the RO must notify the appellant 
of what specific information and evidence 
are needed to substantiate her claim to 
reopen the issue of entitlement to 
service connection for the cause of the 
veteran's death.  The appellant must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit.  The RO should 
also advise the appellant to submit all 
pertinent evidence not already on file 
that is held in her possession.  The RO 
should also notify the appellant that, if 
requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address whether the appellant 
has been prejudiced by VA's issuance of 
VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  Lastly, the RO must readjudicate the 
claim to reopen for entitlement to 
service connection for the cause of the 
veteran's death, to include the issue of 
whether new and material evidence has 
been presented to reopen such claim.  
Such readjudication must be made on the 
basis of all of the evidence of record 
and all pertinent legal authority, 
inclusive of the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the appellant's due 
process rights.  No 


inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



